Citation Nr: 0820846	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to April 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.




REMAND

The veteran requested a videoconference hearing in his VA 
Form 9 received in July 2007.  However, in correspondence 
received at the Board in June 2008, the veteran requested a 
personal hearing before the Board at the RO.

Since such hearings are scheduled by the RO, the case is 
REMANDED for the following action: 

The veteran should be scheduled for a 
Board hearing at the RO in accordance with 
the docket number of this appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


